          Case 2:20-cv-00753-RJC Document 34 Filed 04/28/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA



  BENJAMIN RAMEY, LOURDES
  BURGOS, and TYLER THOMSON, on
  behalf of himself and all others similarly
  situated,                                          Civil Action No. 2:20-cv-00753-RJC
                             Plaintiffs,

          v.
                                                  HONORABLE ROBERT J.
  THE PENNSYLVANIA STATE
                                                  COLVILLE
  UNIVERSITY,

                             Defendant.


              PLAINTIFFS’ MOTION FOR LEAVE TO FILE
   SUPPLEMENTAL BRIEFS REGARDING DEFENDANT’S MOTION TO DISMISS

       In the time since the parties completed briefing Defendant’s motion to dismiss, two

decisions have been issued in similar cases pending in the Eastern District of Pennsylvania:

Smith v. University of Pennsylvania, Case No. 20-2086 (E.D. Pa. April 20, 2021), and Ryan v.

Temple University, Case No. 5:20-cv-02164 (E.D. Pa. April 22, 2021), and one decision has been

issued in another case pending in this District: Hickey v. University of Pittsburgh, 2:20-cv-690

(W.D. Pa. April 27, 2021).

       The claims and defenses resolved in these decisions share general similarities with those

at issue in Defendant’s motion to dismiss. Specifically, these three opinions appear to be the first

from federal courts in Pennsylvania addressing whether student plaintiffs stated claims for

breach of contract or unjust enrichment under Pennsylvania law against universities that

switched to remote instruction during the Covid-19 pandemic. Plaintiffs believe these decisions

contain contradictions and raise significant issues of Pennsylvania contract law in the educational




                                                 1
             Case 2:20-cv-00753-RJC Document 34 Filed 04/28/21 Page 2 of 3




context that the parties have not fully addressed in their previous briefing, warranting deeper

discussion from the parties than would typically be permissible in notices of supplemental

authority.

        Plaintiffs therefore request that the Court permit the parties to submit supplemental briefs

of up to ten pages to address the Smith, Ryan, and Hickey opinions and any other significant

opinions issued since the parties’ motion to dismiss briefing concluded. Plaintiffs propose that if

the Court grants this motion, the parties’ supplemental briefs should be due on the same day,

within 14 days of the Court’s order. Plaintiffs’ counsel sought consent from Defendant’s counsel

prior to filing this motion, and Defendant does not consent.

        WHEREFORE, Plaintiffs respectfully request this Court grant the parties leave to file

supplemental briefs of up to ten pages regarding Defendant’s Motion to Dismiss.


  Date: April 28, 2021                               Respectfully submitted,

                                                     CARLSON LYNCH, LLP

                                                     /s/ Gary F. Lynch
                                                     Gary F. Lynch
                                                     Edward W. Ciolko*
                                                     Nicholas A. Colella*
                                                     1133 Penn Avenue 5th Floor
                                                     Pittsburgh, PA 15222
                                                     P. (412) 322-9243
                                                     F. (412) 231-0246
                                                     E. glynch@carlsonlynch.com
                                                     eciolko@carlsonlynch.com
                                                     ncolella@carlsonlynch.com

                                                     -and-

                                                     ANASTOPOULO LAW FIRM, LLC
                                                     Eric M. Poulin*
                                                     Roy T. Willey, IV *
                                                     32 Ann Street
                                                     Charleston, SC 29403



                                                 2
Case 2:20-cv-00753-RJC Document 34 Filed 04/28/21 Page 3 of 3




                                  P. (843) 614-8888
                                  F. (843) 494-5536
                                  E. eric@akimlawfirm.com
                                  roy@akimlawfirm.com

                                  -and-

                                  BURSOR & FISHER, P.A.
                                  Joseph I. Marchese*
                                  888 Seventh Avenue
                                  New York, NY 10019
                                  P. (646) 837-7150
                                  F. (212) 989-9163
                                  E. jmarchese@bursor.com

                                  *Admitted Pro Hac Vice

                                  ATTORNEYS FOR PLAINTIFFS




                              3
